     Case 8:19-cv-01958-MCR Document 28 Filed 09/21/20 Page 1 of 9 PageID 651




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

BRENT SIMMONS,

              Plaintiff,

v.                                                   CASE NO. 8:19-cv-1958-T-MCR

COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

          Defendant.
______________________________/

                      MEMORANDUM OPINION AND ORDER 1

        THIS CAUSE is before the Court on Plaintiff’s appeal of an administrative

decision regarding his application for supplemental security income (“SSI”), in

which Plaintiff alleged disability beginning January 12, 2015. Following two

administrative hearings held on February 28, 2018 and September 12, 2018, the

assigned Administrative Law Judge (“ALJ”) issued a decision on September 19,

2018, finding Plaintiff not disabled since September 14, 2015, the date the SSI

application was filed. (Tr. 7-17, 28-86.)

        In reaching the decision, the ALJ found that Plaintiff had the following

severe impairments: avascular necrosis of the bilateral hips, status post left total

hip arthroplasty, left hip trochanteric bursitis, right knee patellofemoral

chondrosis, and carpal tunnel syndrome. (Tr. 12.) The ALJ further found that


        1
        The parties consented to the exercise of jurisdiction by a United States
Magistrate Judge. (Doc. 16.)
  Case 8:19-cv-01958-MCR Document 28 Filed 09/21/20 Page 2 of 9 PageID 652




Plaintiff had the residual functional capacity (“RFC”) to perform a reduced range

of light work. 2 (Tr. 13.) Then, after determining that Plaintiff was unable to

perform any past relevant work, at the fifth and final step of the sequential

evaluation process, 3 the ALJ found that there were jobs existing in significant

numbers in the national economy that Plaintiff could perform. (Tr. 15-17.)

       Plaintiff is appealing the Commissioner’s decision that he was not disabled

since September 14, 2015. Plaintiff has exhausted his available administrative

remedies and the case is properly before the Court. Based on a review of the

record, the briefs, and the applicable law, the Commissioner’s decision is

REVERSED and REMANDED.




       2  Specifically, the ALJ found that Plaintiff could perform light work except:
       [H]e can sit no more than 1 hour at a time, stand for 4 hours total in an 8-
       hour workday up to 1 hour at a time, and walk 1 hour total in an 8-hour
       workday up to 30 minutes at a time. The claimant may use a handheld
       assistive device for ambulation. The claimant can no more than frequently
       reach overhead with the bilateral upper extremities and no more than
       occasionally push and pull with the bilateral upper extremities. The
       claimant can frequently handle, finger, and feel with the left upper
       extremity. The claimant can frequently operate foot controls with the
       bilateral lower extremities. The claimant can never climb ladders, ropes,
       or scaffolds, crouch, or crawl, and remains able to no more than
       occasionally climb ramps and stairs, balance, stoop, and kneel. The
       claimant can occasionally operate a motor vehicle. The claimant must
       avoid even moderate exposure to humidity/wetness, pulmonary irritants,
       temperature extremes, vibration, and hazards.
(Tr. 13.)
       3The Commissioner employs a five-step process in determining disability. See
20 C.F.R. § 416.920(a)(4).


                                                 2
  Case 8:19-cv-01958-MCR Document 28 Filed 09/21/20 Page 3 of 9 PageID 653




      I.     Standard of Review

      The scope of this Court’s review is limited to determining whether the

Commissioner applied the correct legal standards, McRoberts v. Bowen, 841

F.2d 1077, 1080 (11th Cir. 1988), and whether the Commissioner’s findings are

supported by substantial evidence, Richardson v. Perales, 402 U.S. 389, 390

(1971). “Substantial evidence is more than a scintilla and is such relevant

evidence as a reasonable person would accept as adequate to support a

conclusion.” Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir.

2004). Where the Commissioner’s decision is supported by substantial

evidence, the district court will affirm, even if the reviewer would have reached a

contrary result as finder of fact, and even if the reviewer finds that the evidence

preponderates against the Commissioner’s decision. Edwards v. Sullivan, 937

F.2d 580, 584 n.3 (11th Cir. 1991); Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th

Cir. 1991). The district court must view the evidence as a whole, taking into

account evidence favorable as well as unfavorable to the decision. Foote v.

Chater, 67 F.3d 1553, 1560 (11th Cir. 1995); accord Lowery v. Sullivan, 979 F.2d

835, 837 (11th Cir. 1992) (stating the court must scrutinize the entire record to

determine the reasonableness of the Commissioner=s factual findings).

      II.    Discussion

      Plaintiff argues that the ALJ erred in failing “to properly discuss whether

there was a continuous period of 12 months where [Plaintiff] was unable to

engage in substantial gainful activity.” (Doc. 25 at 6.) Defendant responds that

                                             3
  Case 8:19-cv-01958-MCR Document 28 Filed 09/21/20 Page 4 of 9 PageID 654




Plaintiff has not met his burden of proving that his impairments prevented him

from performing substantial gainful activity for at least twelve consecutive

months. (Doc. 27.) The Court agrees with Plaintiff and remands this case for

further proceedings.

       In the administrative decision, the ALJ recited the definition of disability “as

the inability to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment or combination of

impairments that can be expected to result in death or that has lasted or can be

expected to last for a continuous period of not less than 12 months.” (Tr. 10.)

She then stated that she had “considered the complete medical history

consistent with [20 C.F.R. § 416.912],” even though SSI “is not payable prior to

the month following the month in which the application was filed,” 20 C.F.R. §

416.335. (Tr. 10.) Ultimately, the ALJ found that Plaintiff was not disabled since

September 14, 2015, the date on which the SSI application was filed. (Id.)

       Plaintiff argues that the ALJ erred by failing to consider whether he was

entitled to a closed period of disability for any twelve-month period between 2015

and 2018. 4 In support of his position that his hip condition prevented him from


       4  “In a ‘closed period’ case, the decision maker determines that a new applicant
for disability benefits was disabled for a finite period of time which started and stopped
prior to the date of his decision.” Pickett v. Bowen, 833 F.2d 288, 289 n.1 (11th Cir.
1987); see also Dounley v. Comm’r of Soc. Sec. Admin., No. 3:08-cv-1388-O (BH),
2009 WL 2208021, *8 (N.D. Tex. July 22, 2009) (“In closed period cases, ‘the ALJ
engages in the same decision-making process as in termination cases, that is, deciding
whether (or, more aptly, when) the payments of benefits should be terminated.’”). “It is
a fundamental principle in social security jurisprudence that a claimant does not need to
have a current disability to qualify for benefits” and that “the disability inquiry must be
                                                4
  Case 8:19-cv-01958-MCR Document 28 Filed 09/21/20 Page 5 of 9 PageID 655




working even after undergoing left total hip replacement surgery on June 25,

2015, Plaintiff cites to his treatment records from:

   • December 29, 2015 (showing, inter alia, persistent pain in Plaintiff’s left hip

       and thigh and use of a rolling walker for ambulation);

   • June 22, 2016 (showing continued left hip discomfort, an onset of right hip

       pain, and an inability to pursue outpatient physical therapy);

   • August 29, 2016 (showing worsening symptoms with continued bilateral

       hip pain);

   • September 23, 2016 (showing chronic bilateral hip pain; knees buckling;

       falling and losing balance on a regular basis; difficulty walking, sitting, and

       standing; use of a rolling walker; and an inability to bend, squat, and

       stoop);

   • October 17, 2016 (showing continued hip pain, rated as a 10 on a scale of

       0 to 10, and no physical therapy); and

   • July 19, 2017 (showing, inter alia, hip pain rated as an 8 out of 10).

       The ALJ discussed some of these treatment records in her decision, but

ultimately found Plaintiff not disabled based on more recent records (including



made throughout the continuum that begins with the claimed onset date and ends with
the hearing date, much as though the ALJ were evaluating a motion picture at every
frame of that time period instead of the ALJ’s evaluation of a snapshot taken on the date
of the hearing.” Calhoun v. Colvin, 959 F. Supp. 2d 1069, 1075 (N.D. Ill. 2013)
(emphasis in original). Thus, a claimant “is entitled to benefits if he was disabled for any
consecutive 12 month period between his onset date and the date of the [h]earing.” Id.
(emphasis in original).


                                                 5
  Case 8:19-cv-01958-MCR Document 28 Filed 09/21/20 Page 6 of 9 PageID 656




Dr. Eniola Owi’s May 9, 2018 consultative examination), which showed

improvement in Plaintiff’s hip condition, as well as Plaintiff’s failure to complete

outpatient physical therapy as recommended by his treating providers following

completion of an extensive in-patient therapy program after his surgery. (See Tr.

14 (“The claimant has continued orthopedic treatment in [2018], but for

complaints related to his right knee only. . . . The most recent progress notes

from the claimant’s orthopedist, which were shortly after Dr. Owi’s examination,

document improved right knee pain. . . . While the claimant may have required a

walker or other assistance while recovering from hip surgery, there is no

evidence of him requiring it since that time. . . . The claimant was noted to have

a normal gait and station earlier in the current year (Exhibit 12F), and Dr. Owi

then noted some limping but still opined he did not require any assistive device

for ambulation (Exhibit 11F).”); see also Tr. 393, 408-09, 429, 437, 449-50, 459,

485-88.)

      The ALJ’s failure to address Plaintiff’s claim of disability for any

consecutive twelve-month period between the alleged onset date and the dates

of the administrative hearings is an error requiring a remand, see Calhoun, 959

F. Supp. 2d at 1075, in light of the medical records supporting Plaintiff’s claim of

disabling hip symptoms persisting even after the date of his surgery. (See, e.g.,

Tr. 418-19 (noting, as of October 28, 2015, moderate pain in the left hip and

back; decreased range of motion, decreased strength, and tenderness in the left

hip); Tr. 446-48 (noting, as of December 29, 2015, persistent pain in the left hip

                                              6
  Case 8:19-cv-01958-MCR Document 28 Filed 09/21/20 Page 7 of 9 PageID 657




and thigh rated as a 10 out of 10 and use of a rolling walker for ambulation); Tr.

442-44 (noting, as of June 22, 2016, bilateral hip pain rated as a 10 out of 10,

mildly antalgic gait bilaterally, and use of a roller walker); Tr. 432-34 (noting, as of

August 29, 2016, worsening bilateral hip symptoms, using a roller walker, mildly

antalgic gait bilaterally, but reporting that physical therapy was scheduled to

begin two days later on August 31, 2016); Tr. 435-39 (noting, as of September

23, 2016, Plaintiff’s use of four-wheel rolling walker due to chronic bilateral hip

pain; difficulty walking, sitting, and standing; an inability to bend, squat, and

stoop; falling and losing balance on a regular basis); Tr. 429-31 (noting, as of

October 17, 2016, Plaintiff’s reported hip pain was a 10 out of 10 and he had

knee pain, swelling, and tenderness); Tr. 459-62 (noting, as of April 27, 2017,

moderate bilateral hip pain radiating down both legs, decreased range of motion

and decreased strength of the bilateral hips); Tr. 467-72 (noting, as of June 27,

2017, pain in the bilateral hips and back, rated as an 8 out of 10; joint swelling;

decreased range of motion and decreased strength of the bilateral hips); Tr. 422-

27 (noting, as of July 19, 2017, a pain level of 8 on a scale of 0 to 10 in the left

hip and antalgic gait); Tr. 475-79 (noting, as of August 29, 2017, hip pain; knee

pain; back pain; arthralgias; joint swelling; decreased range of motion of the right

knee; decreased range of motion, pain, tenderness, and spasm of the lower

back; and the pain was rated as an 8 out of 10).) In light of these records, the

ALJ’s finding of absence of disability for any period since the date of the

application “is arguably contrary to the evidence of record.” Reynoso v. Astrue,

                                              7
  Case 8:19-cv-01958-MCR Document 28 Filed 09/21/20 Page 8 of 9 PageID 658




No. CV 10-04604-JEM, 2011 WL 2554210, *6 (C.D. Cal. June 27, 2011).

      Further, the ALJ tried to minimize Plaintiff’s complaints of disabling

symptoms, which are well-documented in the record and are supported by

objective examination findings, by pointing to Plaintiff’s failure to follow treatment

recommendations. However, the record is unclear as to what “treatment plans”

Plaintiff allegedly failed to follow. (Tr. 459; cf. Tr. 475 (noting that Plaintiff was

compliant with treatment plans).) To the extent it was the emergency room

doctors’ recommendation to see an orthopedic surgeon prior to Plaintiff’s left total

hip replacement surgery, Plaintiff actually complied with this recommendation by

undergoing surgery on June 25, 2015. To the extent it was the recommendation

to undergo outpatient physical therapy, Plaintiff was actually evaluated for

therapy, but seemed to have issues with his insurance, which the ALJ failed to

consider. (See Tr. 381 (“Unable to get [appointment] with orthopedic [medical

doctor] related to insurance.”); Tr. 421 (noting that Plaintiff’s Medicare plan

became effective November 5, 2015, or over four months after his surgery); Tr.

439 (noting that Plaintiff needed to follow-up regarding insurance pre-

authorization for his physical therapy); Tr. 440.)

      As such, “[t]here is evidence in the record that may support a closed period

of disability lasting 12 months,” but the ALJ failed to consider or discuss Plaintiff’s

potential entitlement to a closed period of disability. Reynoso, 2011 WL 2554210

at *7. As such, the ALJ’s decision is due to be reversed and remanded for

further proceedings to address this issue.

                                               8
  Case 8:19-cv-01958-MCR Document 28 Filed 09/21/20 Page 9 of 9 PageID 659




      Accordingly, it is ORDERED:

      1.     The Commissioner’s decision is REVERSED and REMANDED

pursuant to sentence four of 42 U.S.C. § 405(g), with instructions to the ALJ to

specifically evaluate whether Plaintiff was disabled for any consecutive twelve-

month period.

      2.     The Clerk of Court is directed to enter judgment accordingly,

terminate any pending motions, and close the file.

      3.     In the event that benefits are awarded on remand, any § 406(b) or §

1383(d)(2) fee application shall be filed within the parameters set forth by the

Order entered in In re: Procedures for Applying for Attorney’s Fees Under 42

U.S.C. §§ 406(b) & 1383(d)(2), Case No.: 6:12-mc-124-Orl-22 (M.D. Fla. Nov.

13, 2012). This Order does not extend the time limits for filing a motion for

attorney’s fees under the Equal Access to Justice Act, 28 U.S.C. § 2412.

      DONE AND ORDERED at Jacksonville, Florida, on September 21, 2020.




Copies to:

Counsel of Record




                                             9
